ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ amendment and remarks of 12 February 2021 are acknowledged and entered. 
The Terminal Disclaimer of 12 February 2021 is entered.
	Claims 2-19 have been canceled. Claim 1 is pending and being examined on the merits.
	The Restriction/Election requirement of 17 April 2019 remains in effect.
	The ODP rejection over the ‘728 application is withdrawn in light of the TDs filed in this and the ‘728 application.
	All other rejections have been previously withdrawn.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

DAVID SALIWANCHIK on 26 February 2021.

The application has been amended as follows: 
In claim 1, delete “at least 6 mg/ml” in line 5 and replace with --about 6.1 mg/ml--.
Claims 2-19 remain canceled as previously presented.

Support for the amendment to claim 1 can be found in the specification as originally filed (see e.g. p.5 lines 8-10).

Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art recognizes the claimed compound of SEQ ID NO: 13. The closest prior art (see e.g. the previously cited 2011/0287040 art) teaches a composition containing SEQ ID NO:13 at 1 mg/ml and 20% HPβC (see e.g. [0049] and [0104]). The ‘040 art does not teach the acetate salt specifically, the 6 mg/ml or higher concentration, or the inclusion of 0.01 N HCl to alter the pH to the claimed range. The other cited art (US 2011/0065648) teaches acetate salts and a 4 mg/ml solution, but fails to teach about 6 mg/ml. The ‘040 art makes clear that solutions were cloudy (see e.g. [0104]), i.e. an aqueous solution as claimed would not reasonably be expected from the combination of ‘040 and ‘648. No other prior art teaches or suggests that increases in SEQ ID NO: 13 (acetate salt) concentration produces an aqueous formulation when combined with HPβC and HCL. The claimed composition is therefore novel and unobvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                 

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658